PER CURIAM.
The petitioners brought this original proceeding under C.A.R. 21 seeking relief in the nature of mandamus to correct an order of dismissal issued by the Arapahoe County District Court (the “trial court”). We issued a rule to show cause why the relief should not be granted. We now make the rule absolute.
The petitioners initiated a civil action in the trial court on March 6, 1998. On August 11, 1998, the trial court issued a Delay Reduction Order directing the petitioners to accomplish three tasks within thirty days of the order: (1) file disclosures required by C.R.C.P. 26, (2) file a C.R.C.P. 16 proposed case management order, and (3) set the ease for trial. Within thirty days of this order, the petitioners filed the required disclosures, a proposed case management order, and a notice to set trial. On September 11, 1998, the trial court issued the Case Management Order. This order provided, in a handwritten notation by the trial judge, that “[tjrial shall be set within 30 days — setting cannot wait until December 1998.”
On September 14, 1998, the trial court, acting sua sponte, entered an Order of Dismissal. The court based this order upon the petitioners’ failure to comply with the Delay Reduction Order because trial had not been set within thirty days of August 11, 1998. Upon receipt of the order of dismissal, the petitioners filed a motion to reconsider. Although no response was filed, the trial court denied the motion to reconsider. We conclude that the trial court erred in dismissing *701the ease. The September 11, 1998 Case Management Order extended the deadline for the setting of trial to October 11, 1998. Hence, as of September 14, 1998, the petitioners were in compliance with the orders of the trial court. Accordingly, the respondent court is directed to reinstate the petitioners’ case and to conduct further proceedings consistent with this opinion.